Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-3-2007

Briseno-Flores v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-5323




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Briseno-Flores v. Atty Gen USA" (2007). 2007 Decisions. Paper 666.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/666


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              PRECEDENTIAL
 IN THE UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              _______________

                 No: 05-5323
               _______________

          JESUS BRISENO-FLORES,

                        Petitioner

                         v.

ATTORNEY GENERAL OF THE UNITED STATES,

                       Respondent
               _______________

      Petition for Review of an Order of the
       United States Department of Justice
          Board of Immigration Appeals
             (BIA No. A74-992-241)
      Immigration Judge Donald V. Ferlise
                _______________

              Argued May 8, 2007

 Before: RENDELL and JORDAN, Circuit Judges
         and VANASKIE*, District Judge

         (Opinion Filed June 26, 2007)
                     _______________

Roger R. Laguna, Jr. [ARGUED]
Laguna, Reyes & Maloney
1119 North Front Street
Harrisburg, PA 17102
   Counsel for Petitioner

Richard M. Evans
Emily A. Radford
David E. Dauenheimer
Blair T. O’Connor
Gjon Juncaj [ARGUED]
United States Department of Justice
Office of Immigration Litigation
P. O. Box 878
Ben Franklin Station
Washington, DC 20044
                     _______________

              ORDER AMENDING OPINION
                  _______________

JORDAN, Circuit Judge.

        IT IS NOW ORDERED in the above-captioned case
that the Opinion be amended as follows:

Footnote 2 shall now read:



                             2
      Briseno also asks this Court to stay the
      voluntary departure period granted to him by the
      BIA. That application will be addressed in a
      separate order.




                                 /s/ Kent A. Jordan
                                 Circuit Judge

DATED: July 3, 2007


   *Honorable Thomas I. Vanaskie, District Court Judge
for the Middle District of Pennsylvania, sitting by
designation.




                             3